In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 15-733V
                                          (Not to be Published)

*************************
                        *
DANA COHEN,             *                                                 Filed: September 11, 2015
                        *
          Petitioner,   *
                        *                                                 Decision by Stipulation; Interim
v.                      *                                                 Attorney’s Fees and Costs
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
          Respondent.   *
                        *
*************************


Mindy M. Roth, Britcher, Leone & Roth, L.L.C., Glen Rock, NJ, for Petitioner.

Voris E. Johnson, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                    INTERIM ATTORNEY’S FEES AND COSTS DECISION1

       On July 15, 2015, Dana Cohen filed a petition seeking compensation under the National
Vaccine Injury Compensation Program.2 Thereafter, Petitioner filed some medical records in
support of her claim.

        Petitioner’s counsel filed a motion on September 3, 2015, indicating that she would be
transferring this case to another attorney (ECF No. 9), and the parties have now filed a stipulation

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
regarding interim attorney’s fees and costs (Stipulation of Facts Concerning Interim Attorneys’
Fees and Costs, dated Sept. 9, 2015 (ECF No. 11)). The parties agree that Petitioner’s existing
counsel should receive attorney’s fees in the amount of $4,954.50, and attorney’s costs in the
amount of $1,756.99. These sums represent amounts to which Respondent does not object. In
addition, and in accordance with General Order No. 9, Petitioner’s counsel represents that
Petitioner personally incurred no costs. Id. at 1.

        I approve the requested amount for interim attorney’s fees and costs as reasonable, given
the history of this matter. Accordingly, an award of $6,711.49 should be made in the form of a
check payable jointly to Petitioner and Petitioner’s counsel, Mindy M. Roth, Esq. In the absence
of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3


         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2